PER CURIAM.
This interlocutory appeal was from an order in a chancery case in which the pertinent portion of the order appealed provided :
“Ordered, Adjudged and Decreed that the ruling on the motion be and the same is hereby reserved until final hearing and the defendant is required to answer within fifteen (15) days. * * *»
We have heard oral argument of counsel, considered the briefs, appendix and record, and find that the ruling complained of was one authorized under Rule 1.11(a) and (d) of the Florida Rules of Civil Procedure, 30 F.S.A. Other than requiring the appellant to answer, no action on the appellant’s motion to dismiss was taken by the court’s order. Therefore, it appears that the merits of the motion to dismiss were not ruled upon by the chancellor and consequently cannot be reviewed by this *709court. It follows that the order appealed from should he affirmed.
However, in affirming the order, this court in no wise passes upon the merits of the motion and such affirmance is without prejudice to such rights as appellant may have under said motion.
Affirmed.
HORTON, C. J., and PEARSON and CARROLL, CHAS., JJ., concur.